Case 1:19-cv-02750-GPG Document1 Filed 09/25/19 USDC Colorado Page 1of5

 

 

FILED
U.S. DISTRICT :
DISTRICT OF COLORADO
IN THE UNITED STATES DISTRICT COURA | § SEP 25 P
FOR THE DISTRICT OF COLORADO Mh: 92
JEFFREY P-COLWELL:
‘ ‘ i 7 CLERK eL
Civil Action No., a BY____ DEP CLK
(To be supplied by the court)
f aa 13 y ‘ ' t }
‘ sodi Larsory ; , Plaintiff .
V.

 

 

 

Ha nsen Co LL styru chon In C. Defendant(s).

(List each named defendant on a separate line. If you cannot fit the names of all defendants in
the space provided, please write “see attached” in the space above and attach an additional
sheet of paper with the full list of names. The names listed in the above caption must be
identical to those contained in Section B. Do not include addresses here.)

 

EMPLOYMENT DISCRIMINATION COMPLAINT

 

 

NOTICE

Federal Rule of Civil Procedure 5.2 addresses the privacy and security concerns resulting from
public access to electronic court files. Under this rule, papers filed with the court should not
contain: an individual’s full social security number or full birth date; the full name of a person
known to be a minor; or a complete financial account nuniber. A filing may include only: the
last four digits of a social security number; the year of an individual’s birth; a minor’s initials;
and the last four digits of a financial account number.

 

 

 
Case 1:19-cv-02750-GPG Document1 Filed 09/25/19 USDC Colorado Page 2 of 5

a

A. PLAINTIFF INFORMATION

You must notify the court of any changes to your address where case-related papers may be
served by filing a notice of change of address. Failure to keep a current address on file 20 the

court may result in dismissal of your case. Q, 7H (slcnw ood $ ¢ all ng $

Wodi Larson 0O Box IW AtAgei, Colorado BI6)2_

(Name and complete mailing address)

A710 4YS6269 7] Lodilars ON@A Yahoo.com

(Telephone number and e-mail address) J

 

 

B. DEFENDANT(S) INFORMATION

Please list the following information for each defendant listed in the caption of the complaint. If
more space is needed, use extra paper to provide the information requested. The additional
pages regarding defendants should be labeled “B. DEFENDANT(S) INFORMATION. ”

Defendant 1: Hansen ConstT+ru cetiow |Yic. Z\D ASPEY)
(Name and complete mailing address) AIC eOCT Mmuciness Centkf

AIOA2ZO\SSS ASPEN, Colorade Sie!

(Telephone number and e-mail address if known)

 

 

Defendant 2:

 

(Name and complete mailing address)

 

(Telephone number and e-mail address if known) \

C. JURISDICTION
Identify the statutory authority that allows the court to consider your claim(s): (check all that.
apply)

VA ‘Title VII of the Civil Rights Act of 1964; as amended, 42 U.S.C. §§ 2000e, et seq.

(employment discrimination on the basis of race, color, religion, sex, or national origin)

Americans with Disabilities Act, as amended, 42 U.S.C. §§ 12101, et seq. (employment
discrimination on the basis of a disability) }

Age Discrimination in Employment Act, as amended, 29 U.S.C. §§ 621, et seq.
(employment discrimination on the basis of age)

Other: (please specify)

 
Case 1:19-cv-02750-GPG Document1 Filed 09/25/19 USDC Colorado Page 3 of 5
. i?

D. STATEMENT: OF CLAIM(S) :

+ State clearly and concisely every claim that you are asserting in this action and the specific facts

” that support each claim. -If additional space is needed to describe any‘claim or to assert
additional claims, use extra paper to continue that claim or to assert thé additional claim(s).
Please indicate that additional paper.is attached and label the additional pages regarding the
statement of claims as “D. STATEMENT OF CLAIMS.”

 

CLAIM ONE:

The conduct complained of in this claim involves tlie following: (check all that apply)

, .

failure to hire different terms and conditions of employment
failure to promote failure to accommodate disability
___ termination of employment -  ___-retaliation

 

J over (please specit) Chnavne of: Discriminanor)
“AD We Acttrwminco WY Court

: Defendant’s conduct was discriminatory because it was based on the following: (check all that
apply) -

race religion national origin age
color Lex disability
Supporting facts:"

See AD eng Chaige Njo

6 GYlE2O\F-014S4
40 RE: deter mineot am court

wrk oe
Case 1:19-cv-02750-GPG Document1 Filed 09/25/19 “USDC Colorado Page 4 of 5

CLAIM TWO : 2 “a 4

The conduct complained of in this claim involves the following: (check all that apply)

failure to hire ‘different terms and conditions of employment
°

failure to promote failure to accommodate disability

termination of employment retaliation

____ other: (please specify)

 

.

Defendant’s conduct was discriminatory because it was based on the following: (check all that
apply) .

: race religion national origin age
‘ color sex, disability.
Supporting facts:
er,

 

 

 

 

Click Here for Additional Claim

4
Case 1:19-cv-02750-GPG Document1 Filed 09/25/19 USDC Colorado Page 5of5

E. ADMINISTRATIVE PROCEDURES

Did you file a charge of discrimination against defendant(s) with the Equal Employment
Opportunity Commission or any other federal or. state agency? (check one)

yes (You must attach a copy of the administrative charge to this complaint)
[Ino

Have you received a notice of right to sue? (check one)

[yes (You must attach a copy of the notice of right to sue to this complaint)
L Jno

F. REQUEST FOR RELIEF

State the relief you are requesting or what you want the court to do. If additional space is needed
to identify the relief you are requesting, use extra paper to request relief. Please indicate that
additional paper is attached and label the additional pages regarding relief as “F. REQUEST
FOR RELIEF.”

G. PLAINTIFE’S SIGNATURE

| I declare under penalty of perjury that I am the plaintiff in this action, that I have tead this
complaint, and that the information in this complaint is true and correct. See 28 U.S.C. § 1746;
18 U.S-C. § 1621. ,

Under Federal Rule of Civil Procedure 11, by signing below, I also certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an improper
purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of litigation;
(2) is supported by existing law or by a nonfrivolous argument for extending or modifying
existing law; (3) the factual contentions have evidentiary support or, if specifically so identified,
will likely have evidentiary support after a reasonable opportunity for further investigation or -
discovery; and (4) the complaint otherwise complies with the requirements of Rule 11.

7, aan

+ (PTainttit’s signatufe)

AILSIAYA ,

(Date) ,

 

' (Revised December 2017)

}

~
